Case 1:19-mj-01149-RT Document1 Filed 11/05/19 Pagelof2 PagelD#:1

Sie ite NIA
URILOINAL

KENJI M. PRICE #10523 cee aTatE

Untied States Atjoray UNITED STATES DISTRICT COURT
District of Hawaii NISTRICT OF HAWAL

woV 65 2019

SEAN VAN DEMARK #10288 i 6 4 in PM
. , gcock and = Tn

Assistant U.S. Attorney * SUE BEITIA, CLERK i

United States Attorney’s Office J

District of Hawaii

Room 6-100, PJKK Federal Building

300 Ala Moana Boulevard

Honolulu, Hawaii 96850

Telephone: (808) 541-2850

Email: Sean. Van. Demark@usdo}j.gov

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII
Aq 2T os

 

UNITED STATES OF AMERICA, ) MAG. NO. 19-H42-RT
)
Plaintiff, ) CRIMINAL COMPLAINT;
) AFFIDAVIT IN SUPPORT OF
V. ) CRIMINAL COMPLAINT
)
CHAD KAUHANE, )
)
Defendant. )
)
CRIMINAL COMPLAINT

 

I, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief.
Case 1:19-mj-01149-RT Document1 Filed 11/05/19 Page2of2 PagelD#: 2

Theft of Mail Matter by Officer or Employee
(18 U.S.C. § 1709)

 

On or about September 24, 2019, within the District of Hawaii, CHAD
KAUHANE, the defendant, a United States Postal Service employee, did steal or
remove mail and articles and things contained therein, namely, a Medium Flat Rate
Priority Parcel bearing tracking number 9505511481639263666361, which had
come into his possession intended to be conveyed by mail.

All in violation of Title 18, United States Code, Section 1709

DATED: November 5, 2019, Honolulu, Hawaii.

Cosatt (dee

Barrett Nakachi

Special Agent

United States Postal Service
Office of the Inspector General
Complainant

Sworn to before me and
subscribed in my presence
this » th day of November,
2019, at Honolulu, Hawaii

 

 
